Appeal by the defendant from a judgment of the County Court, Westchester County (Owen, *692J.), rendered October 8, 1986, convicting him of burglary in the third degree, petit larceny, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). The jury’s determination to credit the testimony of the prosecution’s witnesses is supported by the record (see, People v Garafolo, 44 AD2d 86, 88), and will not be disturbed.
We find no impropriety in the court’s Sandoval ruling. The defendant’s previous convictions demonstrate his willingness to place his own interests ahead of those of society and thereby directly impacted upon the issue of his credibility (see People v Rahman, 46 NY2d 882; People v Sandoval, 34 NY2d 371; People v Kyser, 147 AD2d 590). Moreover, a similarity between prior crimes and the crime charged does not automatically preclude inquiry (see, People v Sandoval, supra; People v Kyser, supra).
The defendant’s remaining contentions do not warrant reversal since any alleged error was harmless beyond a reasonable doubt in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Thompson, J. P., Brown, Sullivan and Miller, JJ., concur.